Citation Nr: 1517232	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  12-21 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for left varicocele with bilateral hydroceles.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was subsequently transferred to the RO in Los Angeles.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2010 VA examination, the Veteran reported problems starting urination and a hesitant urine flow.  The examiner did not discuss whether the left side varicocele could cause urinary problems.  VA should consider any rating code which becomes potentially applicable by issues and evidence of record.  Schafrath v. Derwinski, 1 Vet. App. 589, 593.  Here, the rating codes for urinary dysfunction may be applicable, and clarification is needed.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for his left side varicocele and forward the claims file.  The examiner should measure and record any symptoms and functional impairment associated with the varicocele.  Provide the examiner with a disability benefits questionnaire (DBQ) for renal and urinary disabilities.  The examiner should address the following:

a. Does the left side varicocele cause or affect the reported symptoms of problems starting urination and hesitant urinary flow?

b. If not, please explain why.

c. If so, please complete the DBQ for renal and urinary disabilities.
  
If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

2. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




